Citation Nr: 9928650	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of vocational 
rehabilitation program overpayment in the amount of 
$1,872.26.

(The issues of entitlement to an evaluation in excess of 10 
percent for bronchial asthma with chronic sinusitis from 
December 1, 1973, to June 26, 1994, an evaluation in excess 
of 60 percent for bronchial asthma with chronic sinusitis 
after June 27, 1994, an evaluation in excess of 50 percent 
for sleep apnea, and an effective date prior to December 10, 
1995, for a grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability are the subject of a separate Board of 
Veterans' Appeals decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the record reflects that pertinent development 
requested in the June 1998 Board remand has not been 
completed.  Specifically, the Board requested the veteran's 
Office of Vocational Rehabilitation and Counseling (V&RC) 
file be obtained and associated with the record for appellate 
review.  Therefore, the Board finds the issue on appeal must 
be remanded to the COWC for additional development. 

In addition, the Board notes that copies of the veteran's 
August 13, 1998, notice of disagreement and handwritten 
financial statement identified in the September 1998 
statement of the case are not of record.  If available, these 
documents should be associated with the record for appellate 
review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the COWC for the 
following:




1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  

2.  The veteran should be requested to 
provide an updated financial status 
report.  All pertinent information 
received should be associated with the 
claims folder.

3.  The COWC should associate the 
veteran's V&RC file with the record for 
appellate review.

4.  The COWC should associate copies of 
all pertinent documents considered with 
the record for appellate review, 
including copies of the August 13, 1998, 
notice of disagreement and handwritten 
financial statement.

5.  Thereafter, the COWC should review 
the claims file to ensure that the above 
requested development has been completed.  
If not, the COWC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the COWC should review the 
record and re-adjudicate the issue on 
appeal.  The COWC should consider all 
applicable laws and regulations. 

If the benefit sought on appeal, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the COWC should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the COWC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












